Title: To Thomas Jefferson from William Short, 19 November 1789
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Nov. 19. 1789

Since my last which was the 3d. of this month we have been quiet in the capital, and the dissatisfaction of the provinces at the translation of the King and national assembly with which we were threatened, was replaced by addresses of congratulation and adhesion from a great number of them. Mounier who was looked on as the chief of the discontented and who it was supposed meant to excite a fermentation in Dauphiné, has lost his influence there  and is even ill regarded by the greater part of the province. A pamphlet written by him to give an account of his conduct and the reasons of his return to Dauphiné has been printed here within a few days. It was been read by every body. It contains a particular detail of his conduct as President and also as a member of the assembly. He left Versailles because he thought himself bound to publish these details and was sure he should not be free to do it at Paris. Among other things he mentions the conference at your house, as being held “chez un Americain, connu par ses lumieres et ses vertus, qui avoit tout a la fois l’experience et la theorie des institutions propres à maintenir la liberte. Il porta, en faveur de mes principes un jugement favorable.” One proof of the progress of opinion here is that this work of Mounier is considered at present by the noblesse and clergy as a chef d’oeuvre in government, and supporting true principles, whilst it is execrated by the majority of the national assembly. The opinion of both parties is certainly outrée.—Some time ago a motion was made and carried in the assembly that the different Parliaments should not again assemble (this is the season of their vacation) and that the several chambres de vacations should continue their functions until it was otherwise ordered by the assembly. The chambre de vacations of Paris enregistered the act with expressions of submission and resignation. That of Rouen enregistered the act, and at the same time made a kind of private address to the King evidently to feel his pulse and shewing a disposition to resist. The King immediately denounced this address to the assembly as a proof of his resolution to act in concert with them on all occasions. It was determined that the members of the chamber of Rouen, should be prosecuted before the Chatelet as guilty of the crime of leze nation. The chamber finding this sent their excuse and offers of submission. The King interceded and the assembly stopped the prosecution. The Parliament of Metz assembled and enregistered the act of the assembly with protestations. Two days ago this being denounced also by the King, he was thanked by a deputation from the assembly, supplicated to appoint a new chamber of vacations at Metz and the members who signed the protest are mandés à la barre de l’assemblée. The States of Cambresis have also protested against the law concerning ecclesiastical property and recalled their members from the assembly. It is to be observed that the members were not appointed by the States, but by the orders of Cambresis. This affair is now before the assembly.—The constitution is going on rapidly. The  deliberations have never been more free, or more orderly than here. The assembly is now at the Manege. They are treating the affair of the municipalities as tending to the choice of the members of the legislature, and bodies of administration. There is to be one degree between the primary assemblies and the legislature. As the debates are sent to Mr. Jay you will see there the particularities.——I cannot say as much of the finances. Mr. Necker some days ago went to the assembly and proposed his plan for converting the caisse d’escompte into a national bank. He presented it with modesty and said if any other mode could be found out he was willing to adopt and support it. What is most surprizing he could not assure the assembly that even the caisse d’escompte would submit to the plan, so that the assembly had nothing to deliberate on. They have as yet not taken it up. His memoire will be sent to Mr. Jay by this conveyance. The committee of finance read yesterday another subject of finance, which will be sent also if printed in time. By it, it appears that the finances are in a flourishing situation. After providing fully for the deficit they find a surplus in laying a small tax on articles of luxury. Still the stocks do not rise. The two plans are capable of being combined and are not made in opposition to each other.—Mirabeau was really at the door of the ministry. All orders seemed to desire him. The aristocrats as they are called thought that he alone would restore energy to the executive arm. He proposed in the assembly that the Ministers of the King should be eligible to the house of legislature. During the debate it was proposed and carried by a great majority that no member of the national assembly should be allowed to accept a place in the ministry during the present session. This was so unexpected that it disconcerted him entirely, insomuch that in a rage he mounted the tribune and inveighed against the assembly for pointing their exclusion against him. This exposed him to the ridicule of those by whom he had before been envied.
Since your departure I have received no letter from America and consequently the commission from the President is still to be expected. Letters from London however with advices from N.York as late as Sep. 27 inform me of the appointments which have lately taken place there and among others that you are named for foreign affairs. My own opinion is that you will not accept it. At least I am sure it was your determination when you left this place, but Morris gives me so many reasons in his positive way, to prove that you will, that he has almost made me doubt. He says when you are on  that side of the atlantic your ideas will be quite different from what they were here, that when you are to decide whether to remain with or quit your daughters, and when you have before you the perspective of two sea-voyages instead of remaining on terra firma, it is impossible you can resolve to return here, &c. &c.—Not knowing then whether you will return or not, I give for a moment into the supposition that you will not, and in that case I endeavour to conjecture what would be your idea with regard to the place you held here and which will be in your department. Should you think the grade of Chargé des affaires the proper one, I cannot doubt after your letters to Congress the person you would think proper for it. You might be uncertain perhaps after former conversations whether he would chuse to remain longer in Europe. It may be proper therefore to say that having taken no decisive measures for his return he has not yet fixed the period. Should you determine it necessary to have a superior grade then I may be allowed to compare that person with those who may desire to succeed you, adding the apprenticeship of this winter.——A second thought however tells me there is time enough for this undertaking which is disagreeable even with one’s best friends, besides that is unless in the present case, as nothing could be said which is not already known to you.——The premium is continued on flour, wheat &c., to begin Dec. 1. and to continue till July next. I have sent the King’s proclamation on this subject by several chanels to Mr. Jay. You will see by Mr. Necker’s memoire that the Dutch have made offers of a loan on the security of the American debt to France. I was told that there was even an idea of selling the debt. I spoke to M. de Montmorin on the subject, who told me that it was merely a proposition in air and not likely to be realized. Should you be able to effect what you wished respecting the conversion of this debt, you would render a service which would not fail to make a deep impression. The subject of the colonies will be treated in the assembly in a few days. One of the deputies told me he had pushed hard in the committee and should continue to do so for an extension of their freedom of commerce so far as related to supplies of provisions and the payment of them in the productions of the islands. The merchants of Bordeaux &c. make a strong opposition.——Your friends here and particularly the family of la Rochefoucauld whom I see very often desire to be recalled to your remembrance. They all hope for your return. I will thank you Sir to present me to such of my friends as you may see, and to the young ladies. Believe  me with sentiments of the most unalterable attachment Your friend & servant,

W Short


P.S. P. Jones, who is now at Warsaw I know not why sent to desire I would direct Houdon to give one of his busts to a gentleman here. As he said nothing about paying for it Houdon tells me he expects to be paid for that as for those you ordered. As I shall pay him I will thank you to let me know here from what fund you received the money to pay the busts.

